Luke, J.,
dissenting. The exact question ruled upon in this case being new in this State, and there being numerous decisions of the English and American courts in seeming harmony with the view entertained and expressed by the majority of the court, I shall give the reasons for my dissent from that view. The ruling announced by the court is based squarely upon the cases cited in the opinion. It is also true that the decisions of the American courts, which are seemingly in harmony with the English courts, are based squarely on the English cases. Even the cases cited from the Supreme Court of the United States follow, without more, the English cases. It may be said that since the rendition of the decisions cited from the Supreme Court of the United States there has been a change in the standard fire-insurance policy. Such change appears in the very policy that we have here for consideration. In England the policies of fire-insurance provided, and it was contracted as a condition precedent to a payment for loss, that the insured should furnish, as a part of the proof of loss, in *661the first instance, a certificate, under the hands of the minister and church wardens, together with some other reputable inhabitants of the parish not concerned in the loss, that they had made an examination of the circumstances of the fire, and that the loss was, in their opinion, an honest loss of a definite amount.- It was provided and contracted that nothing should be paid until full compliance with this requirement as to proof of loss. The English courts construed this requirement so strictly that it was held necessary to furnish the certificate from exactly the persons named and in precisely the words of the policy requirement. The first policies in. America provided for a certificate from -the magistrate living nearest the fire to substantially the same state of facts. Such a certificate was also, in the first instance, a part of the proof of loss, and was a certain and positive requirement. Subsequently there was another change. It was then provided that the insured should “if required,” furnish the certificate. While I do not say that the certificate is not, perhaps, a part of the required proof of loss, yet I do say that the requirement as to the certificate is only contingent, and such a contingent requirement that it should not be held that the insured contracted to procure the certificate if its procurement be impossible. If it were not for the fact that its procurement is only contingent, who knows but that the insured would consult with the magistrate in advance of contracting for insurance, and bind him for an opinion in case there should be a loss ?
The courts in some States have not followed the English courts, or the cases cited from the Supreme Court of the United States. It has been held that if the nearest magistrate refuses to give the certificate, then the next nearest magistrate’s certificate would be sufficient. Such a holding breaks away from the older precedents. Indeed, the majority opinion in this case, out of precaution, suggests that no ruling is made which is binding upon the question of furnishing the certificate from the next nearest magistrate. In one or two States there have been enacted statutes which dispense with the necessity for such a certificate. The writer thinks that in this case such a statute would be helpful. There are also cases in other States where the courts have held that the requirement, under the circumstances here, is unreasonable. It may be said, however, that the rulings in those eases were not controlling. There *662are precedents from other courts, and from our own courts, by analogy, in keeping with the view that I entertain in this instance; as, for instance, in a case where a life-insurance policy provided for the certificate of the doctor who treated the deceased, and the doctor unjustly refused to give the certificate required by the policy. The court held the furnishing of the certificate in that instance unnecessary. The same ruling has been made as to contracts requiring the certificate of an architect or engineer in regard to expense of labor and material in the completion of a building. Our own Supreme Court has held, as to building contracts, whereby, before liability will ripen, the furnishing of a certificate of an architect is necessary, that if such certificate was not furnished as contracted for, a valid reason for not furnishing it would render the furnishing of it unnecessary. See Elmore v. Thaggard, 130 Ga. 702(3) (61 S. E. 726). Indeed, this court, in Southern Manufacturing Co. v. Moss Manufacturing Co., 13 Ga. App. 861 (81 S. E. 263), cited the Elmore case, supra, and in effect so held.
To hold that the certificate in this case must be given by the nearest magistrate is also to hold that the certificate must be precisely in the words required by the policy. Our Supreme Court, in Petersburg Saving & Insurance Co. v. Manhattan Insurance Co., 66 Ga. 446(4), held that a certificate which did not meet the requirements of the policy was sufficient.
The certificate of the magistrate cannot be used as evidence against the company for the purpose of showing that the insured has sustained an honest loss of a definite amount. There is no law whereby the insured can compel the magistrate to give a certificate. Where-the insured has made a bona fide effort to get the certificate and there is an arbitrary refusal of the magistrate to give it, the insured has done all in his power. The requirement that it should be given under such circumstances ousts the jurisdiction of the courts, and leaves the insured without a remedy for the enforcement of his rights.
The certificate of the magistrate comes after the loss, and is nothing but an opinion, binding no one. I cannot agree that there should be such a strict technical construction of the requirement of the policy, under the circumstances here pleaded, as to defeat the right of the insured to litigate with the insurer the question *663whether he has had an honest loss. The arbitrary refusal of the magistrate to give the certificate renders the insured unable to meet a contingent formal requirement subsequent to and not in any way connected with the loss.
When this contract was entered into, both parties must be held to have contracted that the magistrate, if the certificate were required, would not arbitrarily refuse to give a certificate. In the promise to furnish the certificate, there must be an implied condition that the magistrate will not arbitrarily refuse it. If there be an arbitrary refusal, the bona fide effort of the insured to obtain it may, in my opinion, as in the cases of the architect and the doctor as hereinbefore cited, be pleaded as a valid reason for not furnishing it.
The contract is not void as against public policy, nor is it unreasonable, but it becomes repugnant to a sense of justice when the magistrate arbitrarily refuses to give the certificate. In my opinion, this case should have gone to the jury; and upon the question of requiring a certificate from the magistrate the jury should have been permitted, under appropriate instructions, to determine the question whether the insured had made a bona fide effort to obtain the certificate, and there had been an arbitrary refusal of the magistrate to give it.